PER CURIAM.
Darryl Lamont Hunter appeals the district court’s order accepting a magistrate judge’s recommendation to deny Hunter’s motions for default judgment and to have the U.S. Marshal serve his summons and complaint. We dismiss the appeal for lack of jurisdiction because the order is not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders. 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appealable interlocutory or collateral order.
We therefore dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.